Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “412” referenced in the specification is not shown in the drawings”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
“the gamma voltage generation chip comprises a plurality of digital-to-analog conversion circuits, the plurality of digital-to-analog conversion circuits are connected to the plurality of gamma voltage output circuits in one-to-one correspondence through the plurality of voltage maintenance circuits “ of claim 6;  

“timing controller is integrated into the gamma data circuit and/or the timing switch control circuit” (where timing controller is integrated into both (e.g., ‘and’) the gamma data circuit and timing switch control circuit) of claim 8; 
“the gamma voltage generation chip comprises a plurality of gamma data circuits and digital-to-analog converters that are in one-to-one correspondence with the plurality of gamma data circuits; and a quantity of the gamma data circuits or digital-to-analog converters is less than a quantity of the gamma voltage output circuit” of claim 14; 
“the driver circuit further comprises another gamma circuit, and the another gamma circuit and the gamma circuit jointly output all gamma output voltages; and a circuit architecture of the another gamma circuit is different from that of the gamma circuit” of claim 15; and
“the driver circuit further comprises another gamma circuit, and the another gamma circuit and the gamma circuit jointly output all gamma output voltages; and a circuit architecture of the another gamma circuit is different from that of the gamma circuit” of claim 20 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The disclosure is objected to because of the following informalities: item “431” of Fig. 3 is not in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation of “the gamma voltage generation chip comprises a plurality of digital-to-analog conversion circuits, the plurality of digital-to-analog conversion circuits are connected to the plurality of gamma voltage output circuits in one-to-one correspondence through the plurality of voltage maintenance circuits “ renders the claim ambiguous in light of the Figures and specification at [0033] of the PG Pub. It is unclear how the digital-to-analog conversion circuits are in 410, but connected to 421 through 422. Clarification is required. 
Regarding claim 7, the recitation of “the gamma voltage generation chip comprises a plurality of gamma data circuits and one digital-to-analog conversion circuit, and a quantity of the gamma data circuits is less than or equal to a quantity of the gamma voltage output circuits” renders the claim ambiguous in light of the Figures and Specification. It is unclear how the quantity of gamma data circuits 411 is less than the quantity of gamma voltage output circuits 421. Clarification is required.
Regarding claim 8, the recitation of “timing controller is integrated into the gamma data circuit and/or the timing switch control circuit” renders the claim ambiguous. How can the timing controller be integrated into both (e.g., ‘and’) the gamma data circuit and timing switch control circuit? Clarification is required.
Regarding claim 11, the recitation of “a capacitance value of the storage capacitor is adjustable” renders the claim ambiguous. How is this adjusted? [0028] of the PG Pub does not explain how this can be accomplished. Is this a variable capacitor? Or is this just the circuit design choice of the manufacturer (e.g., “adjusted based on actual circuit”)? Or is this just optimization of the circuit? Clarification is required. 
Regarding claim 14, the recitation of “the gamma voltage generation chip comprises a plurality of gamma data circuits and digital-to-analog converters that are in one-to-one correspondence with the plurality of gamma data circuits; and a quantity of the gamma data circuits or digital-to-analog converters is less than a quantity of the gamma voltage output circuit” renders the claim ambiguous. 
Regarding claim 15, the recitation of “the driver circuit further comprises another gamma circuit, and the another gamma circuit and the gamma circuit jointly output all gamma output voltages; and a circuit architecture of the another gamma circuit is different from that of the gamma circuit” renders the claim ambiguous. How is the circuit architecture different in the ‘other gamma circuit’ to accomplish the same aims?  Are the “a gamma voltage generation chip” “a gamma voltage output chip” “a plurality of gamma voltage output circuits” different than the same components of claim 1? Clarification is required. 
Regarding claim 20, the recitation of “the driver circuit further comprises another gamma circuit, and the another gamma circuit and the gamma circuit jointly output all gamma output voltages; and a circuit architecture of the another gamma circuit is different from that of the gamma circuit” renders the claim ambiguous. How is the circuit architecture different in the ‘other gamma circuit’ to accomplish the same aims?  Are the “a gamma voltage generation chip” “a gamma voltage output chip” “a plurality of gamma voltage output circuits” different than the same components of claim 1? Clarification is required. 
All claims dependent from the above identified claims are also rejected under 35 USC 112 by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US 2018.0301099).
Regarding claim 1, He disclose:
A driver circuit, wherein the driver circuit comprises a gamma circuit, and the gamma circuit comprises: a gamma voltage generation chip; and a gamma voltage output chip, which comprises a plurality of gamma voltage output circuits, and voltage maintenance circuits that are in one-to-one correspondence with the plurality of gamma voltage output circuits, wherein the gamma voltage generation chip generates different gamma voltages and outputs them to the voltage maintenance circuits of the gamma voltage output chip, and the voltage maintenance circuits maintain values of the received gamma voltages and turn on corresponding gamma voltage output circuits based on different gamma voltages for outputting (see Fig.2; [0039]; gamma voltage generation chip 120, gamma voltage output chip 140-142 with maintenance circuits 141 in 1:1 ratio with output circuits 140; where corresponding output circuits are ‘turned on’ for gamma voltage output). 
Regarding claim 19, claim 19 is rejected under the same rationale as claim 1, where the disclosure provides further for a display device comprising the device circuitry (see [0048])
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HKC (CN 109509420).
Regarding claim 18, HKC disclose
A driver circuit, wherein the driver circuit comprises a gamma circuit, and the gamma circuit comprises: a gamma data circuit, configured to provide gamma data; a digital-to-analog conversion circuit, coupled to the gamma data circuit, and configured to convert the gamma data provided by the gamma data circuit into a 5 gamma voltage; and a gamma voltage output circuit, configured to receive the gamma voltage output by the digital-to-analog conversion circuit and output the gamma voltage to a display panel, wherein the gamma circuit further comprises a plurality of switches, a plurality of buffers, a plurality of storage capacitors, and a switch control circuit, wherein a quantity of switches, a quantity of buffers, and a quantity of storage capacitors are identical; each of the storage capacitors is connected between each of the switches and a buffer corresponding to the switch; and the gamma circuit comprises a timing controller that controls the switch control circuit based on different gamma voltages to turn on corresponding switches (see Fig. 1-3; pages 4-5 of 8; gamma circuit (memory) to provide digital data to D/A converter 20; gamma output circuit 40 to receive gamma voltage from 20 and output to display panel; plurality of switches M, buffers OP and capacitors C; switch control circuit 30; identical quantities, C between OP and M; timing controller 10)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of HKC.
Regarding claim 2, the rejection of claim 1 is incorporated herein. While He at Fig. 2 and [0039] describe a timing switch circuit, it is not explicit as to, but He disclose:
the timing switch control circuit comprises a plurality of switches that are in one-to-one correspondence with the plurality of gamma voltage output circuits; and the timing switch control circuit generates different gamma voltages based on the gamma voltage generation chip, and turns on the switches corresponding to different gamma voltages, so as to turn on corresponding gamma voltage output circuits to output corresponding gamma voltages (see Fig. 1-3; pages 4-5 of 8; timing switch control circuit 40 with 1:1 ratio of switches Mn to gamma voltage output circuits Cn/OPn). 
Therefore, prior to the effective filing date of applicant’s invention, it would have been obvious to one or ordinary skill in the art to combine the known techniques of HKC to that of He, to predictably provide greater control over the gamma voltage outputs as needed by the display while driving. 
Regarding claim 3, the rejection of claim 2 is incorporated herein. He and HKC further disclose:
each of the voltage maintenance circuits comprises one storage capacitor; and each of the storage capacitors is connected between each of the switches and an output end of a corresponding 
Regarding claim 4, the rejection of claim 2 is incorporated herein. HKC further disclose:
the gamma voltage generation chip comprises one gamma data circuit and one digital-to-analog conversion circuit; an output end of the gamma data circuit is connected to an input end of the digital-to-analog conversion circuit; an output end of the digital-to-analog conversion circuit is connected to the gamma voltage output circuit through the switch; and the gamma data circuit outputs different gamma data to the digital-to-analog conversion circuit in different time periods, the digital-to-analog conversion circuit generates different gamma voltages based on the received different gamma data, and the timing switch control circuit synchronously turns on corresponding switches to turn on corresponding gamma voltage output circuits to output corresponding gamma voltages (see Fig. 1-3; page 4 of 8; DA converter 20; data gamma circuit (memory) to input digital signal into DA converter, connected to output different gamma data at different times in synch with timing controller switch 40, to output respective gamma voltages). 
Regarding claim 5, the rejection of claim 4 is incorporated herein. He and HKC further disclose:
the gamma circuit comprises a timing controller; the timing controller is separately coupled to the gamma data circuit and the timing switch control circuit; and the gamma data circuit switches and outputs different gamma data under control of the timing controller; and at the same time, the timing switch control circuit synchronously turns on switches corresponding to the gamma data based on the timing controller, to turn on gamma voltage output circuits corresponding to the gamma data to output corresponding gamma voltages (see He: Fig.2, [0039]; timing controller 110; see HKC: Fig. 3; pages 4-5 of 8, timing controller 10). 

Allowable Subject Matter
Claims 6-17 and 20 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.